[Cite as State v. White, 2022-Ohio-2630.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 TRUMBULL COUNTY

STATE OF OHIO,                                     CASE NO. 2021-T-0055

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        -v-                                        Court of Common Pleas

DANIEL D. WHITE,
                                                   Trial Court No. 2021 CR 00672
                 Defendant-Appellant.


                                            OPINION

                                       Decided: August 1, 2022
                                         Judgment: Affirmed


Dennis Watkins, Trumbull County Prosecutor, and Ryan J. Sanders, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Michael A. Partlow, 112 South Water Street, Suite C, Kent, OH 44240 (For Defendant-
Appellant).


MARY JANE TRAPP, J.

        {¶1}     Appellant, Daniel D. White (“Mr. White”), appeals from the judgment of the

Trumbull County Court of Common Pleas, which sentenced him to nine months in prison

with jail time credit for ten days. Mr. White had pleaded guilty to an amended charge of

attempted receiving stolen property (a motor vehicle), a fifth-degree felony.

        {¶2}     In his sole assignment of error, Mr. White contends the trial court erred by

failing to award him jail time credit for the time he spent confined in the Mahoning County

Jail awaiting trial in a separate case in the Mahoning County Court of Common Pleas,
case no. 2021 CR 00504 (the “Mahoning County case”), for grand theft of a motor vehicle.

Mr. White contends he should have been given jail time credit in this case because his

convictions in the two separate cases involved the same motor vehicle.

       {¶3}   After a careful review of the record and pertinent law, we find Mr. White’s

assignment of error to be without merit. The burden is on Mr. White to establish the court

erred in its jail time award. From the sparse record before us, we have no facts from

which we can discern whether Mr. White’s offenses were “related.” Thus, we have no

choice but to presume the regularity and validity of the trial court’s jail time credit

calculations and affirm.

       {¶4}   Finding the trial court granted Mr. White jail time credit for the time he served

in this case, we affirm the judgment of the Trumbull County Court of Common Pleas.

                           Substantive and Procedural History

       {¶5}   On July 27, 2021, Mr. White was apprehended while in possession of a

stolen motor vehicle and placed under arrest. Mr. White was bound over from the Girard

Municipal Court to the Trumbull County Court of Common Pleas. A grand jury indicted

him on one count of receiving stolen property, a fourth-degree felony, in violation of R.C.

2913.51(A) and (C).

       {¶6}   Mr. White pleaded guilty to an amended charge of attempted receiving

stolen property, a fifth-degree felony, in violation of R.C. 2923.02 and R.C. 2913.51(A)

and (C).

       {¶7}   The trial court sentenced Mr. White to a nine-month term of imprisonment.

At the sentencing hearing, defense counsel informed the court that Mr. White was held in

the Mahoning County Jail for the “underlying theft offense in this [Trumbull County] case”

                                              2

Case No. 2021-T-0055
and requested jail time credit. The state argued that Mr. White was only entitled to jail

time credit from July 27 through August 4, i.e., the day he posted bond and was released

from the Trumbull County Jail. Mr. White was subsequently arrested while out on bond

and taken into custody in Mahoning County for the Mahoning County case.

       {¶8}   The court inquired whether Mr. White “should get credit for an offense in a

different county that didn’t apply to this bond and in this case?”         Defense counsel

reiterated that because the offenses were so closely related Mr. White should receive jail

time credit for the time spent in the Mahoning County Jail. Ultimately, the trial court

granted Mr. White jail time credit for the time he was held in the Trumbull County Jail from

July 27 to August 4 and November 22, the day he was sentenced, for a total of ten days.

       {¶9}   Mr. White raises one assignment of error on appeal:

       {¶10} “The trial court erred by only granting appellant jail time credit for the amount

of time he spent in the Trumbull County Jail.”

                                     Jail Time Credit

       {¶11} In his sole assignment of error, Mr. White contends the trial court erred by

only granting him jail time credit for the time he spent in the Trumbull County Jail before

he was released on bond and that the trial court should have also granted him jail time

credit for the time he was held in confinement in the Mahoning County Jail in pretrial

detention for the Mahoning County case. Both the instant case and the Mahoning County

case involved the same subject vehicle.

       {¶12} We review the trial court’s determination as to the amount of jail time credit

to which Mr. White is entitled to under the “clearly and convincingly” contrary to law

standard. State v. Perkins, 11th Dist. Lake Nos. 2018-L-084 & 2018-L-098, 2019-Ohio-

                                              3

Case No. 2021-T-0055
2288, ¶ 12, citing State v. Smith, 11th Dist. Geauga No. 2014-G-3185, 2014-Ohio-5076,

¶ 15; see R.C. 2953.08(G)(2)(b); State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1.

       {¶13} As the Supreme Court of Ohio has explained, the practice of awarding jail-

time credit has its roots in the Equal Protection Clauses of the Ohio and United States

Constitutions. Perkins at ¶ 13, citing State v. Fugate, 117 Ohio St.3d 261, 2008-Ohio-

856, ¶ 7. Since the Equal Protection Clause does not tolerate disparate treatment of

defendants based solely on their economic status, the Supreme Court of the United

States has repeatedly struck down rules and practices that discriminate against

defendants based solely on their inability to pay fines and fees. Id. Accordingly, when a

prisoner is unable to make bail because of indigency, the Equal Protection Clause

requires that all time spent in any jail prior to trial and commitment must be credited to his

sentence. Id.

       {¶14} The practice of awarding jail time credit is now covered by state statute. Id.

at ¶ 14, citing Fugate at ¶ 14. Specifically, R.C. 2929.19(B)(2)(g)(i) requires the trial court

to “[d]etermine, notify the offender of, and include in the sentencing entry the number of

days, including the sentencing date but excluding conveyance time, that the offender has

been confined for any reason arising out of the offense for which the offender is being

sentenced * * *.”

       {¶15} R.C. 2967.191(A) provides that “[t]he department of rehabilitation and

correction shall reduce the stated prison term of a prisoner * * * by the total number of

days that the prisoner was confined for any reason arising out of the offense for which the

prisoner was convicted and sentenced, including confinement in lieu of bail while awaiting

                                              4

Case No. 2021-T-0055
trial, * * * as determined by the sentencing court under division (B)(2)(g)(i) of section

2929.19 of the Revised Code * * *.” (Emphasis added).

       {¶16} With respect to offenders serving concurrent sentences, Ohio Adm.Code

5120-2-04(E) states that “the department [of rehabilitation and correction] shall

independently reduce each sentence or stated prison term for the number of days

confined for that offense.” By contrast, for offenders serving consecutive terms, jail-time

credit is applied only once, to the total term. Perkins at ¶ 16, citing Fugate at ¶ 10; see

Ohio Adm.Code 5120-2-04(G).

       {¶17} The overall objective of the statutes and rules is to comply with the

requirements of equal protection by reducing the total time that offenders spend in prison

after sentencing by an amount equal to the time that they were previously held. Perkins

at ¶ 17, citing Fugate at ¶ 11.

       {¶18} Despite the above authorities, we are mindful of the fact that crediting time

served can be complicated, especially when a defendant is charged with multiple crimes

committed at different times. Id. at ¶ 18; see State v. Maddox, 8th Dist. Cuyahoga No.

99120, 2013-Ohio-3140, ¶ 41.

       {¶19} While we do find Mr. White’s argument regarding the same subject vehicle

intriguing, under the specific circumstances of this case, we disagree with his assertion

that he should receive jail time credit for the time he was confined in the Mahoning County

Jail for the Mahoning County case.

       {¶20} Mr. White is not entitled to jail time credit for the time spent facing separate

and unrelated charges. State v. Haworth, 11th Dist. Portage Nos. 2019-P-0047, 2019-P-

0048, & 2019-P-0049, 2020-Ohio-1341, ¶ 32. As we stated in State v. Corpening, 2019-

                                             5

Case No. 2021-T-0055
Ohio-4833, 137 N.E.3d 116 (11th Dist.), “the reason for which a defendant is incarcerated

is paramount in determining jail-time credit. This court has consistently held that ‘jail-time

credit is appropriate only when the facts and circumstances giving rise to the incarceration

are the result of the charge for which the offender is eventually sentenced.’” Id. at ¶ 25,

quoting State v. Struble, 11th Dist. Lake No. 2005-L-115, 2006-Ohio-3417, ¶ 11; see also

State v. Cupp, 156 Ohio St.3d 207, 2018-Ohio-5211, 124 N.E.3d 811, ¶ 21 (“[A]n offender

is only entitled to credit for time spent incarcerated on the offense for which he was

convicted”).

        {¶21} In this case, the trial court noted that Mr. White was first arrested in Trumbull

County on July 27, 2021. He was held in the Trumbull County Jail until August 4, 2021,

when he posted bond. While he was out on bond in this case, he was arrested in a

separate case in Mahoning County and was held in the Mahoning County Jail. At that

time, Mr. White was not subjected to “confinement in lieu of bail while awaiting trial”

pursuant to R.C. 2967.191(A) for the instant offense.                       Rather, Mr. White was in

confinement awaiting trial and commitment in a separate case for a different offense

under another court’s jurisdiction.1

        {¶22} In State v. Midlam, 2d Dist. Montgomery No. 28960, 2021-Ohio-1608, the

Second District was not persuaded by the appellant’s argument that he should have been

credited with the days he was held on bond in that county, even though he was also

serving a sentence from a different county. Id. at ¶ 32. The appellant claimed that the




1. In the Mahoning County case, Mr. White was sentenced to a nine-month term of imprisonment for one
count of grand theft of a motor vehicle, a fourth-degree felony, in violation of R.C. 2913.02(A)(1) and (B)(5).
The trial court granted Mr. White nine months of jail time credit for the time he served in the Mahoning
County Jail on that matter only, and he was released on the day he was sentenced.
                                                      6

Case No. 2021-T-0055
drugs he possessed in Indiana were stolen in Ohio, and, thus, he was serving a sentence

in a “related” case when he was held in the Montgomery County Jail. Id. The Second

District disagreed, determining that the appellant’s Montgomery County offenses

concerned aggravated robberies on several different dates, which spanned several

months. Id. at ¶ 33. In contrast, his Indiana charges arose from his possession of drugs

in a different jurisdiction several days, at a minimum, after the robberies occurred. Id.

       {¶23} In the instant case, we have no facts from which we can discern if Mr.

White’s offenses were “related.” The burden is on Mr. White to establish the court erred

in its jail time award. See Corpening at ¶ 27. In State v. Woodward, 2d Dist. Montgomery

No. 24483, 2012-Ohio-632, the record did not support the appellant’s argument that he

was entitled to jail time credit because the record did not demonstrate the date of his

arrest. Id. at ¶ 13. Absent that information, the record was not sufficient to demonstrate

the amount of the appellant’s pretrial confinement or to allow the court to calculate his jail

time credit. See id. at ¶ 15. Thus, under those circumstances where the record was

never fully developed on the issue of jail time credit, the Second District determined it

must presume the regularity and validity of the trial court’s jail time calculations and affirm.

Id.

       {¶24} Similarly here, while we find Mr. White’s “same vehicle” argument intriguing,

we cannot glean from the sparse record before us the circumstances under which either

offense occurred. Reading the sentencing transcript, it appears no one disputed that

each case involved the same motor vehicle, but the charged offenses have different

elements and occurred in two different counties. See R.C. 2913.02(A)(1) and (B)(5)

(grand theft of a motor vehicle), and R.C. 2923.02 and R.C. 2913.51(A) and (C)

                                               7

Case No. 2021-T-0055
(attempted receiving stolen property). There is no indication of the timeframe between

the two offenses other than defense counsel’s description of it as being “narrow.”

       {¶25} An appellant bears the burden of showing error by reference to matters in

the record. Woodward at ¶ 14; Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 199,

400 N.E.2d 384 (1980). When the record before us on appeal fails to demonstrate

appellant’s assigned error, we must presume the regularity and validity of the lower

court’s proceedings and affirm. Woodward at ¶ 14; Knapp at 199.

       {¶26} Finding the trial court granted Mr. White jail time credit for the time he served

in this case, we find his sole assignment of error to be without merit.

       {¶27} The judgment of the Trumbull County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                              8

Case No. 2021-T-0055